Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Allowable Subject Matter
2.	This office action is a response to amendments and applicant arguments submitted on 11/24/2021.
3.	Claims 1-6 and 8-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Lee t al. (US 20120049803 A1), Jobard et al. (US 20090066272 A1) and Iwashita et al. (US 8054015 B2) are the closest prior art disclosed.
	However, regarding Claims 1, 9 and 15, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a brake that connected to the power line by a brake line, the break being configured it brake the motor by short-circuiting the power line, a connection point between the brake and the power line being provided between the power converter and the motor, a current detector being provided on the power line between the power converter and the connection pint, and an inductance element that is provided on the power line between the current detector and the connection point and positioned closer to the power converter than the connection point between the brake line and the power line.
Although, the prior arts above shows multiple embodiments  of braking units, the prior arts do not fairly shows the specific connection between the claimed elements such as the inductance element that is provided on the power line between the current detector and the connection point and positioned 
Related Prior Arts Made of Record
6.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
HORIKOSHI et al. (US 20130221888 A1), discloses a short-circuiting unit which includes a selector switch between motor phase windings of said synchronous motor, said selector switch being opened and closed under the control of a command; and a dynamic braking control unit which, upon reception of a dynamic braking start command, performs control so as to turn on all of said semiconductor switching devices provided in either one of said upper arm and said lower arm and to turn off all of said semiconductor switching devices provided in the other arm, and thereafter controls said short-circuiting unit so that said selector switch is closed
Fry et al. (US 3991352 A) discloses the effective inductance of the circuit may be further reduced by controlling the magnitude of braking resistor 48. In the circuit arrangement of FIG. 5, a suitable braking resistance control 52 controls the effective braking impedance by controlling in a well known manner, the firing angle of thyristors 23 through 28 and by controlling the resistance of braking resistor 48 in a well known, step-wise manner through contactor coils 56, 58, 60 and 62 which control contacts 64, 66, 68 and 70 respectively. In the circuit arrangements of FIGS. 4 and 5, the rectifier bridge 50 and the braking resistor 48 need carry braking current only when high torque dynamic braking is desired. When the braking resistance control 52 of FIG. 5 controls the braking resistor 48 in a step-wise fashion, it has been experimentally determined that there is an additional 

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837